Citation Nr: 1411182	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a bilateral nasal pterygium.  

2.  Entitlement to service connection for a left eye inferior chorioretinal scar from an old partial retinal detachment.  

3.  Entitlement to service connection for a left eye cataract.  

4.  Entitlement to service connection for left eye refractive error.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for a right knee condition.

8.  Entitlement to service connection for a left leg condition.  

9.  Entitlement to service connection for a right leg condition.

10.  Entitlement to service connection for a back condition.  

11.  Entitlement to service connection for a left ankle condition.  

12.  Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to June 1961 and from September 1961 to August 1964.  He had subsequent service with the Army National Guard concluding in 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This decision granted service connection for a bilateral nasal pterygium and assigned a noncompensable (0 percent) disability evaluation.  The remaining claims still on appeal were denied by the RO in September 2009.  

In November 2012, the Board remanded the issues currently on appeal for further evidentiary development.  A claim of entitlement to service connection for a right ankle disorder was also remanded by the Board.  However, this issue was subsequently granted by the RO in a September 2013 rating decision.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

As noted in the Board's previous remand, although the matter of entitlement to service connection for an acquired psychiatric disorder was developed and certified for review as a claim of service connection for PTSD, the case law mandates that in appropriate cases, VA consider such claims more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board jurisdiction of an issue, the Board has construed this issue to reflect the broad interpretation required by Clemons.  See 38 C.F.R. § 19.35 (2013).  

The Veteran indicated on his substantive appeal (VA Form 9) that he did not wish to have a hearing before the Board.  Although he subsequently submitted a hearing request, he withdrew this request in an October 2010 written statement.  His request for a hearing has been properly withdrawn.  See 38 C.F.R. § 20.702 (2013).  

In addition to the paper claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  However, a review of these systems reveal documents that are merely duplicative of those already associated with the paper claims file.  

The issues of entitlement to service connection for a left eye inferior chorioretinal scar from old partial retinal detachment, a right knee disorder, a left knee disorder, a back disorder, a right leg disorder, a left leg disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.









FINDINGS OF FACT

1.  The Veteran's bilateral nasal pterygium is not manifested by visual impairment, it does not result in conjunctivitis, and it is invisible to the naked eye and does not result in disfigurement or other identified symptomatology.  

2.  The Veteran's left eye cataract did not manifest during, or as a result of, active military service.  

3.  Refractive error is not a disability for which service connection may be established, and there is no evidence of superimposed disability resulting from a period of active duty.  

4.  The Veteran does not suffer from a psychiatric disorder, to include PTSD, that manifested during, or as a result of, active military service.  

5.  Service connection may not be established for alcohol abuse resulting from the Veteran's willful misconduct.  

6.  The Veteran has not been diagnosed with a chronic disability of the left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial compensable evaluation for bilateral nasal pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 4.79, Diagnostic Codes 6018, 6034, 7800 (2013).

2.  The criteria for establishing entitlement to service connection for cataracts of the left eye have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for establishing entitlement to service connection for refractive error have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for establishing entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the claims of entitlement to service connection, letters sent to the Veteran in November 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his/her and VA's respective duties for obtaining evidence.  They also notified him of how VA determines the proper effective date and disability evaluation.  

Regarding the claim of entitlement to an increased disability evaluation, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and copies of his National Guard records.  Also, the Veteran received VA medical examinations in April 2009, August 2009, and July 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of statements from 2 private physicians have also been associated with the record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its November 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained copies of National Guard records, requested that the Veteran provide authorization and consent forms for private medical treatment he had identified and scheduled the appellant for VA medical examinations.  The AMC later issued a Supplemental Statement of the Case (SSOC).  The Veteran did not respond to VA's request for authorization and consent forms, and as such, private treatment records could not be associated with the claims file.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Evaluation for Bilateral Nasal Pterygium

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Analysis

For historical purposes, the Veteran was originally granted service connection for bilateral nasal pterygium in a September 2009 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 6034, effective as of October 6, 2008.  In October 2009, VA received a notice of disagreement from the Veteran regarding the noncompensable rating.  This rating was continued in a June 2010 statement of the case, which the Veteran appealed to the Board in June 2010.  

Under Diagnostic Code 6034, pterygium is to be evaluated based on visual impairment, disfigurement (diagnostic code 7800), conjunctivitis (diagnostic code 6018), etc., depending on the particular findings.  38 C.F.R. § 4.79.  According to the August 2009 VA examination report, the Veteran had right eye corrected vision to 20/20-1 and left eye corrected vision to 20/25-1.  There was no evidence of diplopia or field deficit.  Conjunctivitis was not present and there was a full range of movements.  

An additional examination was performed in July 2013.  While the Veteran was noted to have bilateral nasal pterygium in both eyes, the Veteran's impaired vision was due to senile cataracts and refractive error.  There was also evidence of a hemifacial spasm, but this was not secondary to the nasal pterygium.  The examiner concluded that the Veteran's pterygium were atrophic and remained small - less than 1 millimeter onto the cornea.  There were not near the visual axis and were no affecting refractive error or causing decrease in visual acuity.  They were not causing conjunctivitis and the Veteran did not complain of eye redness, pain or tearing.  Finally, they were deemed to be small, only seen through slit lamp microscopy and unseen with the naked eye.  As such, there was no disfigurement. The record contains no additional evidence regarding this condition. 

The preponderance of the above demonstrates that a compensable evaluation is not warranted for bilateral nasal pterygium at any time during the pendency of this claim.  As explained by the July 2013 VA examiner, the Veteran's bilateral nasal pterygium did not result in any visual impairment.  Rather, the Veteran's visual impairment was due to senile cataracts and refractive error.  As such, the rating criteria pertaining to visual impairment are not applicable.  See 38 C.F.R. § 4.79.  Likewise, the July 2013 VA examiner concluded that the bilateral nasal pterygium were not causing conjunctivitis.  As such, Diagnostic Code 6018 is not for application either.  See id.  

In addition, the July 2013 VA examiner concluded that the Veteran's bilateral nasal pterygium were small and invisible to the naked eye, not resulting in any disfigurement.  Under Diagnostic Code 7800, a compensable evaluation of 10 percent is warranted when there is one characteristic of disfigurement.  See 38 C.F.R. § 4.118.  The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.  Id at Note(1).  The evidence of record fails to reflect that the Veteran's bilateral nasal pterygium results in any of these characteristics of disfigurement, and as such, a compensable evaluation is not warranted under 38 C.F.R. § 4.118.  

Finally, the Board has considered whether there are any other applicable diagnostic codes that may permit a compensable evaluation in this case.  However, there is no evidence of any active symptomatology associated with this condition, and as such, a compensable evaluation is not warranted.  

The Board recognizes that the Veteran believes he is entitled to a compensable evaluation for his bilateral nasal pterygium.  However, at no time during the pendency of this claim has he provided VA with any statement or evidence as to what symptomatology or impairment arises as a result of this disability.  As such, his mere assertion fails to reflect that a higher schedular evaluation is permitted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial compensable evaluation for bilateral nasal pterygium must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints regarding his nasal pterygium.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has not provided VA with any information as to how this disability impacts his occupation or activities of daily living.  A 0 percent rating contemplates a disability with no functional impact.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Claims of Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Left Eye Cataract

The Veteran contends that he is entitled to service connection for a left eye cataract.  However, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service, to include any period of active duty for training (ACDUTRA).  As such, service connection is not warranted for a left eye cataract.  

The Veteran's service treatment records and National Guard records are silent as to any complaints or treatment of a cataract of the left eye.  The first evidence of such a condition is the Veteran's original claim.  He was subsequently afforded a VA eye examination in August 2009 and a diagnosis of bilateral incipient senile cataracts was confirmed.  No opinion regarding etiology was provided, so the Veteran was scheduled for an additional VA examination in July 2013.  The diagnosis of bilateral senile cataracts was confirmed.  The examiner concluded that this condition was due to the Veteran's age.  The record contains no other evidence regarding this condition or its etiology.  

The preponderance of the above evidence demonstrates that service connection for senile cataracts is not warranted.  There is no evidence of this condition during a period of active duty or a period of ACDUTRA.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in the line of duty.  38 U.S.C.A. 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. 101(22); 38 C.F.R. § 3.6(c).  Likewise, there is no post-service medical evidence linking this condition to military service or a service-connected disability, and the July 2013 VA examiner specifically found that this condition was due to the aging process.  As such, service connection for bilateral cataracts is not warranted.  

The Board recognizes that the Veteran believes service connection is warranted for bilateral cataracts.  However, he has provided VA with no competent evidence in support of this assertion.  While the Veteran himself believes there is a relationship between this condition and military service, the record contains no evidence reflecting that he has the requisite training and expertise to offer such a complex medical opinion.  As such, the Veteran's assertions fail to demonstrate that service connection for bilateral cataracts is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral cataracts must be denied.

Left Eye Refractive Error

The Veteran also contends that he is entitled to service connection for a refractive error of the left eye.  However, service connection is not permitted for this disability.  The August 2009 and July 2013 VA examiners confirmed that the Veteran suffered from a refractive error of the eyes.  The August 2013 examiner also opined that this condition was neither caused by nor aggravated by any incident while in service.  While the examiner did not provide a rationale for this opinion, congenital or developmental defects (such as refractive error of the eye) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including hyperopia, astigmatism, and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See id.  The record contains no evidence of any superimposed disease or injury occurring during, or as a result of, military service, and as such, service connection is not warranted.  

The Board again recognizes that the Veteran believes he is entitled to service connection for refractive error of the eyes.  However, he has not provided VA with any evidence to demonstrate that he suffers any superimposed disease or injury as a result of military service or service-connected disability.  As such, his assertions fail to demonstrate that service connection is warranted for a congenital or developmental defect such as refractive error.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for refractive error of the eyes must be denied.

Psychiatric Disorder, to Include PTSD

The Veteran also contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran has asserted that he suffers from PTSD as a result of his military service.  However, while the Veteran's alleged in-service stressors have been verified, the preponderance of the evidence demonstrates that the Veteran does not meet the criteria for a diagnosis of PTSD or any other psychiatric disability for which service connection may be awarded.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Finally, the fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  In March 2013, it was confirmed that the Veteran's claimed fear of hostile military and terrorist activity was consistent with the time, place, type and circumstances of his service.  

The Veteran was subsequently afforded a VA psychiatric examination in July 2013.  The examiner concluded that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Veteran did not persistently re-experience a traumatic event, did not have persistent avoidance of stimuli associated with the trauma and he did not have persistent symptoms of increased arousal.  In fact, the only Axis I diagnosis that was assigned by the examiner was alcohol abuse.  The examiner noted that alcohol abuse may also cause sleep disturbance and nightmares.  It was also confirmed that the Veteran had never been in psychiatric treatment, to include at any time before, during or after military service.  

The preponderance of the above evidence demonstrates that service connection is not warranted for any psychiatric disability.  The only confirmed Axis I diagnosis at this time is alcohol abuse.  Compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  

Moreover, § 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) (2013).  

Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  

The Board recognizes that the Veteran was noted to be suffering from PTSD related to his experiences in Panama in a September 2008 statement signed by a Dr. Rivera.  However, this physician did not offer any rationale or support for this diagnosis.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Veteran also submitted a statement from a Dr. Ortiz dated September 2013.  According to this physician, the Veteran had continuous sleep problems and nightmares related to traumatic incidents in Panama.  He was also nervous with episodes of irritation and anxiety.  The Veteran was also noted to not like crowded places and to be suffering from recurring intrusive thoughts of the moment a friend was killed by a sniper.  As such, Dr. Ortiz opined that the Veteran had a nervous problem since his time in Panama and that it was at least as likely as not that the Veteran was presenting an anxiety disorder or PTSD that was "service connected due to his incident while in Panama."  

While the Board has considered the September 2013 opinion, it finds the July 2013 opinion of the VA examiner to be more probative.  Initially, the Veteran denied persistently re-experiencing any traumatic event or experiencing symptoms of increased arousal during his July 2013 VA examination.  This contradicts the information he later provided to Dr. Ortiz.  The Veteran also denied any history of nervous trouble of any sort during National Guard examinations in August 1994 and September 1999, greatly calling into question his later assertion to Dr. Ortiz of nervous problems since Panama.  As such, the Board finds that the opinion of Dr. Ortiz was based at least in part on inaccurate factual assertions.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that the Board cannot make our own independent medical determinations, and that the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, 12 Vet. App. at 30; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  In the present case, the Board finds the opinion of the July 2013 VA examiner to be most probative, in that it was made with the Veteran's entire history in mind, including his history of alcohol abuse and his denial of nervous problems during military service and National Guard service.  

As a final matter, the Board recognizes that the Veteran believes he suffers from PTSD as a result of military service.  However, the record does not reflect that the has the requisite training or expertise to offer such a complex medical opinion.  While he is competent to speak to specific symptoms, such as nervousness or nightmares, he is not competent to link these symptoms to any specific mental diagnosis.  As such, the Veteran's assertions are insufficient to demonstrate that he in fact suffers from PTSD or any other psychiatric disorder related to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be denied.

Left Ankle Condition

Finally, the Veteran contends that he is entitled to service connection for a left ankle disability.  However, the evidence of record demonstrates that the Veteran does not suffer from any chronic disability of the left ankle.  As such, service connection cannot be established.  

The Veteran's service treatment records are entirely silent as to any injury or complaint associated with the left ankle.  Likewise, the record contains no post-service evidence of treatment for a left ankle disability or any diagnosis of a left ankle disability.  

The Veteran underwent a VA examination of the ankles in July 2013.  The Veteran reported injuring his right ankle during training in 1960.  The Veteran also reported injuring his left ankle during National Guard training.  The Veteran denied any actual ankle pain but did endorse occasional giving way of the ankle.  Examination revealed a full range of motion of the left ankle with no evidence of pain on motion.  There was no evidence of any functional loss associated with the ankle or any instability.  X-rays were also performed, revealing the left ankle to be normal.  

The above evidence demonstrates that service connection for a left ankle disorder cannot be established.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a left ankle disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  A review of the entire record reveals no diagnosis of a left ankle condition at any time during the pendency of this claim.  While the Veteran may have endorsed occasional giving way during the July 2013 VA examination, this subjective symptom is not in and of itself evidence of an actual disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left ankle disability must be denied.


ORDER

The claim of entitlement to an initial compensable evaluation for bilateral nasal pterygium is denied.  

The claim of entitlement to service connection for bilateral cataracts is denied.  

The claim of entitlement to service connection for refractive error is denied.  

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  

The claim of entitlement to service connection for a left ankle disorder is denied.  


REMAND

The Board will initially address the Veteran's claim of entitlement to service connection for a left eye inferior chorioretinal scar.  The Veteran contends that he is entitled to service connection for a left eye inferior chorioretinal scar because, during National Guard service in 1993, he began having problems with his left eye.  Specifically, he was seeing a lot of black dots and lines moving around.  The Veteran reported that he then went to a private ophthalmologist approximately 7 days after encampment, and he was diagnosed with a retina separation.  The Veteran reported an emergency operation on the same day as this visit.  An August 1994 National Guard examination does note a history of surgery to the left eye in 1993.  However, a review of the Veteran's National Guard records does not reflect treatment or complaints for a disease or injury of the eye, aside from an already service-connected pterygium of the eyes, bilaterally.  

The Veteran subsequently underwent a VA eye examination in August 2009.  It was noted that the Veteran had previously had left eye surgery due to a retinal detachment in August 1993.  The examiner diagnosed the Veteran with a left eye inferior chorioretinal scar from an old partial retinal detachment.  The examiner indicated that this was not related to military service.  However, a rationale for this opinion was not provided.  

The Veteran was afforded an additional examination of the left eye in July 2013.  The examiner noted that the records of the Veteran's reported in-service evaluation were not in the claims file and that there were no records of a retinal surgery.  Nonetheless, the examiner discussed the Veteran's report of seeing floaters while on training in 1993.  The examiner then conceded that the floater/dots the Veteran saw may be one of the symptoms of posterior vitreous detachment, which may lead to retinal hole and subsequent retinal detachment.  

The above suggests that the examiner was of the opinion that the process of the Veteran's retinal detachment may have in fact began during a period of ACDUTRA.  However, an award of service connection pursuant to this opinion would be based on nothing more than remote possibility, which is not permitted under the law.  See 38 C.F.R. section 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).   As such, the claims file should be returned to the VA examiner that performed the July 2013 ophthalmology examination so that an addendum can be provided in which the examiner opines as to whether it is at least as likely as not that the process of the Veteran's retinal detachment began due to injury or disease during a period of ACDUTRA.  

As for the claims of entitlement to service connection for disabilities of the right knee, the left knee and the back, it is not presently clear whether the Veteran suffers from a diagnosed disability of either knee or of the back.  The record contains no evidence of medical treatment for any such condition.  Nonetheless, according to a September 2013 statement from a Dr. Ortiz, the Veteran had been experiencing instability, pain, clicking and catching in the right knee, as well as periods of back pain that had been worsening.  Dr. Ortiz then suggested that it was recognized in medical literature that a leg injury that causes alteration of the person's gait often progresses on to issues with that person's back or knees due to weight-bearing problems.  In light of this assertion, the Board finds that the Veteran should be scheduled for a VA examination of the knees to determine whether he suffers from a chronic disability of either knee, and if so, whether it is at least as likely as not that any diagnosed disability manifested during, or as a result of, active military service, or, that any diagnosed disability was caused by or aggravated by the Veteran's service-connected right ankle disability.  

In addition, the Veteran has asserted that he suffers from disabilities of the legs in addition to his claimed knee disabilities.  He has not provided VA with any evidence as to the nature of these disabilities, aside from asserting in a November 2008 statement that his "leg and knee give out continually," resulting in falls.  As the Veteran is already being scheduled for a VA examination of the knees, the Board finds that the examiner should also determine whether there is any evidence of any separate disability of either lower extremity, and if so, whether it is at least as likely as not that any diagnosed disability manifested during, or as a result of, active military service, or, was either caused by or aggravated by a service-connected right ankle disability.  

Finally, pertaining to the Veteran's claim of entitlement to service connection for hearing loss, the Veteran was afforded a VA audiometric examination in April 2009.  The examiner concluded that the Veteran's audiometric results were indeed consistent with bilateral high frequency sensorineural hearing loss.  However, the examiner opined that this disability was not incurred during active military service because there was no evidence of high frequency hearing loss on the July 1954 separation examination.  

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even if hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet their regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing loss disability by submitting competent evidence that the current disability is causally related to his service.  Id at 60.  So, in other words, the Veteran need not have satisfied the threshold minimum requirements of § 3.385 while in service - instead, he only needs to satisfy these requirements at present, or at the very least, at some point since filing his claim.  

In light of the above, the Veteran should be scheduled for a new VA audiometric examination.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner should opine as to whether the Veteran's current hearing loss manifested during, or as a result of, active military service.  The absence of clinical findings of hearing loss at the time of separation from active duty is not in and of itself sufficient evidence that the condition is not related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again attempt to obtain new consent to release information forms (VA Form 21-4142) from the Veteran for the following: 

(a) The facility in which he underwent retinal surgery in 1993, (b) Dr. Rosa A. Coca Rivera, and (c) Dr. Nanette A. Ortiz.  

VA should then attempt to obtain all relevant records from these facilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran's claims file and a copy of this remand should then be returned to the physician that performed the July 2013 VA ophthalmologic examination for an addendum.  The examiner is asked to clarify the previous opinion of July 2013, which seems to suggest a possibility that the Veteran's retinal detachment began during a period of active duty for training.  The examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's partial retinal detachment occurred due to injury or disease during a period of active duty for training.

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the lay assertions of the Veteran.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case, and indicate what, if any, additional evidence would allow for an opinion. 

3.  The Veteran should also be scheduled for a VA musculoskeletal examination.  The Veteran's claims file and a copy of this remand must be made available to the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:  

(a) Determine whether the Veteran suffers from any chronic disability of either knee or lower extremity.  If so, all associated diagnoses should be noted in the report.  

(b) If it is determined that the Veteran suffers from any disability of either knee or lower extremity, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed disorder manifested during, or as a result of, active military service.

(c) If it is determined that any diagnosed disability of the lower extremities did not manifest during, or as a result of, active military service, the examiner should opine as to whether it is at least as likely as not that any diagnosed disability was either caused by, or aggravated by, a service-connected right ankle disability.  

(d) The examiner should also determine whether the Veteran suffers from any chronic disability of the spine.  Any diagnoses should be clearly noted in the examination report.  

(e) If it is determined that the Veteran suffers from any disability of the spine, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed disorder manifested during, or as a result of, active military service.

(f) If it is determined that any diagnosed disability of the spine did not manifest during, or as a result of, active military service, the examiner should opine as to whether it is at least as likely as not that any diagnosed disability was either caused by, or aggravated by, a service-connected right ankle disability.  

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the lay assertions of the Veteran.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case, and indicate what, if any, additional evidence would allow for an opinion. 

4.  Finally, the Veteran should be scheduled for a new VA audiometric examination.  The Veteran's claims file and a copy of this remand must be made available to the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform audiometric testing and Maryland CNC testing, and opine as to whether it is at least as likely as not that the Veteran suffers from a hearing loss disability that manifested during, or as a result of, active military service.  The Board stresses that the mere absence of audiometric data of hearing loss at the time of separation from service is in and of itself insufficient evidence that this condition did not manifested during, or as a result of, military service.  

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the lay assertions of the Veteran.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case, and indicate what, if any, additional evidence would allow for an opinion. 

5.  The RO/AMC should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

6.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


